555 So.2d 215 (1989)
Ex parte Darryl Eugene FREEMAN.
(Re Darryl Eugene Freeman v. State).
88-17.
Supreme Court of Alabama.
September 8, 1989.
Rehearing Denied December 8, 1989.
James M. Dyer and R. Wayne Wolfe, Huntsville, for petitioner.
Don Siegelman, Atty. Gen., and P. David Bjurberg and William D. Little, Asst. Attys. Gen., for respondent.
KENNEDY, Justice.
In 1984, Darryl Eugene Freeman was convicted of capital murder based on a killing committed during a rape in the first degree or attempt thereof, Code 1975, § 13A-5-40(a)(3). The jury recommended a sentence of life without parole. The trial court sentenced the petitioner to death by electrocution. The Court of Criminal Appeals reversed the judgment in 1986; however, after the state filed an application for rehearing, the Court of Criminal Appeals affirmed the judgment and conviction, in 1988. Freeman v. State, 555 So.2d 196 (Ala.Crim.App.1988). This Court automatically issued the writ of certiorari pursuant to Rule 39, A.R.App.P.
We adopt in toto the facts of the case as found in Freeman v. State, supra.
This Court has considered the issues raised by the petitioner, and after a thorough review of the record, the arguments, and the briefs of counsel, we find no error adversely affecting his substantial rights. Therefore, the judgment of the Court of Criminal Appeals is due to be, and it is hereby, affirmed.
AFFIRMED.
HORNSBY, C.J., and MADDOX, JONES, SHORES, ADAMS, HOUSTON and STEAGALL, JJ., concur.
ALMON, J., not sitting.